Citation Nr: 0903420	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  02-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and/or major depression. 
 
2.  Entitlement to service connection for sexually 
transmitted disease, claimed as syphilis.


WITNESSES AT HEARING ON APPEAL

Appellant and J. H.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
December 1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois that 
denied service connection for PTSD and/or major depression, 
and sexually transmitted disease, claimed as syphilis.  

The veteran was afforded a personal hearing in May 2003 
before the undersigned Veterans Law Judge sitting at Chicago, 
Illinois.  The transcript is of record. 


FINDING OF FACT

1.  There is no clinical evidence of record showing that the 
veteran had PTSD or major depression prior to service.

2.  The veteran does not have PTSD as a result of an in-
service stressor.

3.  Major depression is first clinically indicated many years 
after discharge from active duty.

4.  A current diagnosis of syphilis or residuals thereof is 
not is shown by the clinical evidence of record.


CONCLUSIONS OF LAW

1.  PTSD and/or major depression were not incurred in or 
aggravated by service, nor may major depression be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1153, 5103A, 5107, 1154 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.06, 3.307, 3.309, 4.125 
(2008).

2.  Syphilis was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any 
medical or lay evidence that are necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decisions on the claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decisions by way of a letter 
sent to the appellant in April 2004 that fully addressed the 
required notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated 
the claims in supplemental statements of the case issued in 
August and October 2008 after proper notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeals of 
entitlement to service connection for PTSD and/or major 
depression and syphilis.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained extensive VA outpatient 
clinic notes.  He has been afforded VA examinations as to 
each claim on appeal.  The appellant was provided a personal 
hearing before a Veterans Law Judge in May 2003 and the case 
was remanded for additional development.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Therefore, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist in the development of these 
claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claims are ready to be considered on 
the merits.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1131 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at 
least 10 percent within one years from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.306 (2008).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  (Under the law in effect since the 
veteran filed his claim for service connection for PTSD, a 
diagnosis of PTSD must be rendered in accordance with 38 
C.F.R. § 4.125(a) (2008), which incorporates the provisions 
of the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).)  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2008).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

1.  Service connection for an acquired psychiatric disorder, 
to include PTSD and/or major depression.

The veteran asserts that he now has PTSD and/or major 
depression for which service connection should be granted.  
He presented testimony on personal hearing in May 2003 to the 
effect that he was raped at age 14 and that this incident 
haunted him thereafter.  He stated that this was the reason 
he was insubordinate to noncommissioned officers in 
authority, and could not cope with service life.  He 
indicated that this was the result of PTSD prior to service 
that was aggravated by military duty.



Factual background

The veteran's service medical records show no treatment for 
psychiatric symptoms. However, on Chapter 5 discharge 
examination in October 1998, he indicated that he had 
frequent trouble sleeping and depression or excessive worry.  
The examining official commented that frequent trouble 
sleeping was situational and started prior to active duty, 
and that excessive worry was due to a home situation.  The 
veteran's psychiatric status was evaluated as normal at that 
time.  He was discharged from service for 'failure to 
maintain acceptable standards for retention' due to reasons 
that included receiving six Article 15s, inability to follow 
orders, disregard for authority and disrespect to superior 
officers.  He served in Korea for less than four months.

Voluminous VA outpatient clinical records dating from 1998 
through 2008 chronicle a long history of inpatient and 
outpatient treatment for psychiatric conditions primarily 
polysubstance abuse.  In 2001, it was recorded that he had a 
20-year history of cocaine dependency.  Cocaine-induced 
depression was diagnosed in June 2001.  It was reported that 
the appellant had had chronic feelings of depression since he 
was a teenager, and a history of sexual assault/rape at the 
age of 14 or 15 at knifepoint was noted.  Multiple 
psychiatric diagnoses were rendered that included as major 
depression, depression, PTSD, substance abuse, and 
schizophrenia, etc.  He was noted to be HIV positive.  

The veteran was afforded a VA psychiatric examination in 
August 2008.  History was provided to the effect that he had 
had five psychiatric hospitalizations, most recently in 2002, 
and was currently in treatment for his HIV status.  A history 
of suicidal ideation and drug dependence was reported with 
most recent cocaine use 11 months before.  It was noted that 
he served in Korea.  The examiner stated that the claims 
folder was reviewed.  

Following mental status examination, the examiner opined that 
the veteran did not meet the criteria for PTSD as there were 
no behavioral or social changes, re-experiencing [of events] 
and heightened physiological arousal due to service.  An Axis 
I diagnosis of major depression, recurrent was rendered.  It 
was added that it was not at least as likely as not related 
to service and was more likely related to his HIV status.  

Legal analysis

The Board finds that even assuming that the veteran has met 
the first criteria for establishing service connection for 
PTSD which is a diagnosis rendered in accordance with the 
DSM-IV, it is found that the claim for service connection 
must nonetheless fail because the second criterion, credible 
evidence that an inservice stressor occurred, has not been 
demonstrated.  A medical diagnosis of PTSD does not suffice 
to verify the occurrence of an in-service stressor. See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).

In this regard, the record clearly demonstrates that the 
veteran has no combat status.  Therefore, corroborating 
evidence is needed to support the claim of service connection 
for PTSD based on non-combat stressors. See 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
this case, no documentation or allegation has been presented 
to the effect that PTSD is the result of a traumatic stressor 
during active duty.  The Board thus finds that a stressor 
necessary to support the diagnosis of PTSD related to the 
veteran's military experiences has not been sufficiently or 
objectively documented.  Absent credible supporting evidence 
that the claimed stressors occurred during service, the 
regulatory criteria for a grant of service connection for 
PTSD have not been met, and service connection for such must 
be denied.  The Board would also point out that when the 
veteran was examined for compensation and pension purposes in 
August 2008, the examiner unequivocally found that the 
veteran did not meet the criteria for PTSD because he did not 
exhibit a number of characteristics generally associated with 
that disorder.  It is well established that it is the 
province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis, causation and etiology. See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).

As to the claim for major depression, the Board points out 
that service clinical data reflect no treatment for or a 
diagnosis of this disorder.  The record shows that the 
veteran was released from active duty in 1978 and that the 
first post service clinical reference to such is more than 30 
years later.  No physician of record has related major 
depression to service.  In fact, on recent VA examination in 
August 2008, the examiner attributed major depression to the 
veteran's HIV status.  The Board thus finds that given the 
lack of a showing of a diagnosis of major depression for many 
years after discharge from active duty, it may not be 
directly or presumptively attributed to service. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

The Board observes, however, that the veteran also contends 
that he had a psychiatric disorder prior to active duty 
precipitated by sexual assault at age 14, and that the rigors 
of active duty aggravated a pre-existing condition.  He 
relates that this is the reason he could not adjust to 
military life and was discharged from service.

In this regard, the Board points out that the appellant did 
indicate on service discharge examination in October 1978 
that he had feelings of depression or excessive worry, and 
trouble sleeping.  These symptoms were attributed to his home 
situation and were found to be situational, starting prior to 
active duty.  The Board points out, however, that no 
psychiatric disorder was diagnosed on that occasion and his 
psychiatric status was evaluated as normal.  The appellant 
has presented no other evidence which documents treatment for 
psychiatric disability prior to or during service.  
Therefore, the Board need not rebut the presumption of 
soundness at service entrance under 38 U.S.C. § 1111 (West 
2002 & Supp. 2008) as no psychiatric disorder was found 
during active duty or at service discharge.  Consequently, no 
basis for a claim of pre-existing disability aggravated by 
service is demonstrated.  

Although the veteran now contends that either pre-existing 
PTSD or major depression was aggravated by service, it is 
well established that he cannot support the claim on the 
basis of his assertions alone.  As a layperson, he is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Therefore, 
service connection for PTSD and/or major depression on the 
basis of aggravation must be denied. See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.306 (2008).

The preponderance of the evidence is against the claim, and 
the benefit of the doubt is not for application in this 
instance. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1990).

2.  Service connection for syphilis.

The veteran asserts that he contracted and was treated for 
syphilis during active duty for which service connection 
should be granted.  He testified on personal hearing in May 
2003 to the effect that he continued to have a "discharge" 
at times for which he is prescribed antibiotics at VA.  He 
also stated that he believed he was sterile on account of the 
sexually transmitted diseases.

Factual Background and Legal Analysis

The veteran' service treatment records reflect that upon 
referral to the internal medical clinic in November 1976, it 
was reported that he had been seen for several problems in 
October 1976 "-all of which now seem to be related to 
syphilis."  It was noted that he was being treated for this.  
Laboratory studies were conducted.  

On examination in October 1978 for Chapter 5 discharge from 
active duty, the rapid plasma reagin (RPR) blood test for 
syphilis was noted to be non reactive.  

The veteran filed a claim for service connection for sexually 
transmitted disease in May 2001, indicating that he had been 
treated for this in 1976 at Fort Jackson and also in Korea in 
1978.  He was afforded a VA genitourinary examination in 
February 2002.  The examiner related that since service, the 
appellant indicated that he had had no follow-up, evaluation 
or diagnostic tests, and that there were no residuals of 
syphilis as far as he was aware.  The veteran denied having a 
spinal tap.  Following physical examination and RPR testing 
that was nonreactive, a diagnosis of no syphilis found, was 
rendered.

Voluminous VA outpatient and inpatient records dating from 
1998 through 2008 reflect no treatment or diagnosis of 
syphilis.  

The Board observes in this instance that the evidence does 
not show that the veteran now has syphilis, or any residuals 
thereof. See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2008).  In short, neither syphilis nor a syphilitic condition 
is currently demonstrated for which service connection may be 
considered.  In this regard, the Board points out that 
service-connection requires evidence that establishes that a 
veteran currently has the claimed disability for which 
service connection is being sought.  In the absence of 
evidence of a diagnosed disability, there can be no valid 
claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board thus finds that as there is no evidence of any 
currently diagnosed syphilis, service connection must be 
denied.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and/or major depression, is denied.

Service connection for sexually transmitted disease, claimed 
as syphilis, is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


